Anders, C. J.
Respondents move to affirm the judgment of the court below, and for judgment in this court in each of the above causes against appellants and the sureties on the appeal bond for costs and damages, on the ground that appellants have failed to prosecute their appeal, and because the appeal is taken for delay.
We think the delay in filing the transcript was not caused by the negligence of appellants or their counsel, but was rather the result of a misapprehension on the part of the clerk of the superior court as to his duty in the matter. The transcript was in fact filed on the same day upon which respondents filed this motion. We see no reason to conclude that the appeal was taken for delay.
The motion must be denied.
Scott, Hoyt, Stiles and Dunbar, JJ., concur.